Title: To James Madison from Robert R. Livingston, 25 October 1809
From: Livingston, Robert R.
To: Madison, James


Dear Sir
ClerMont 25th Octr 1809
Tho I know that your time is occupied by more important concerns, yet the interest you take in the introduction of merino sheep induces me to hope that you will find leasure (at least when you return to your farm) to run over the little treatize which accompanies this letter. It was written with a view to remove the prejudices of common farmers, who are suspicious of every thing new, & to instruct them as to the mode of forming & managing a flock. For four years past I have been persuing this object, in the course of which, I have written several little essays which have had more affect than I had hoped. I compute that there will next spring be at least 35000 descendants from my flock within this State & Masachusetts. Tho many of these will only be quarter Merino, yet even that degree of blood makes a very considerable difference both in the Quantity & quality of the wool, as well as in the beauty of form.
I was extreamly disappointed that your friendly intentions were frustrated by Genl Armstrongs not having interest to procure a permit for sheep to be sent by the Mentor, & the rather, as he had written to Coll Livingston when at Bordeaux, that it would meet with no difficulty, & that a permit should be sent when wanted. Had not Coll Livingston relyed upon this, he might himself have obtained one at Paris, or when at Bayone from the Emperor, who as well as the Empress shewed many civilities to him & my daughter & made many inquiries relative to my pursuits in America or from Mr De Champaigne who made them many polite offers & expressed a wish to serve them. Fortunatly however, I have reared a fine flock from those I have imported. I am satisfyed that in the course of ten or twelve years wool will be as important a staple of the northern as cotton now is of the southern states. You can hardly conceive the ardour we now very generally manifest for the improvment of our flocks in this & the eastern States. No price is thought too great for a tup, & mine are all bespoke two years in advance. Many of us have increased our flocks ten fold, I shall myself winter this year 600. These flocks are all composed of picked sheep, selected with a view to their being crossed with merino rams. So that I trust you will not find my hope so extravagant as it may appear at first view. Let us keep peace & sacrafice nothing for a precarious commerce, and we shall find resources within ourselves to supply all our wants.
Permit me now Sir, to touch upon a painfull subject which delicacy to Mr Jefferson has hitherto kept me, & my connections from saying any thing upon, but which has now become a matter of so much notoriety, & excited such alarm among men of all parties in this, & the nieghbouring states where the rights of property seem to be more an object of attention than in some others, that further silence might be construed in to an approbation of the measure, or a disregard for the interests of one that we essteem & Love. You will easily see sir that I allude to the eviction of my brother from a property dearly earned by exile from his friends & family, & which is essential to the settlement of his affairs with his public & private creditors. I am satisfied that Mr Jefferson must have been grosly imposed upon by the misstatment of some malicious person, or he never could have been led to wound by such an act of severity, the interest of a man who certainly had rendered him essential services at the time of his election, or the feelings of a family to whom he has owed his principal support within this state. I enter no further into the merrits of the case, than to say, tho my education & habbits have led me much into the company of eminent lawyers, I have never yet met with one that had a doubt either as to the merrits of his title, or of the unconstitutionality of the means used to divest my brother of his esstate. Reflecting men of all parties, & among them the warmest of Mr Jeffersons friends, acknowledge, that if under the shadow of a law which would be unconstitutional if it realy applyed to the case, an individual can be deprived of his esstate without the forms of law, if the inferior officers of the executive can trample on the process of the courts with impunity, that we have ceased to live under a free Government. Forgive me Sir, if I add, that as this wrong was done by the executive, a reference to the legislature can not dispence with the claim he has upon the executive to [see] him righted. I flatter myself Sir, that however free these remarks may appear, your candour will admit that they are not less dictated by my personal esteem for you, & my conviction that the constitution & the law will be your constant guide than by my affection for my brother. I have the honor to [be] with the highest essteem & most respectful attatchment Dear Sir Your most Obt hum Servant
Robt R Livingston
P. S. I have taken the liberty to place a book for Mr Jefferson & one for Mr Custis under your cover.
